         Case: 3:20-cv-00361-bbc Document #: 6 Filed: 06/19/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RAYMOND K. HEDGESPETH, JR.,

        Plaintiff,
                                                     Case No. 20-cv-361-bbc
   v.

DOUG BELLILE AND LISA POULIE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




        /s/                                                6/19/2020
        Peter Oppeneer, Clerk of Court                        Date
